DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 101339144 B), hereinafter referred to as Zhang, in view of Beach et al. (U.S. Publication No. 2015/0254828), hereinafter referred to as Beach. 

In regard to claim 1, Zhang teaches a system (100) for simultaneous inspection of multiple surfaces of an object (Zhang paragraph 2 noting a detection device, for automatic detection for both sides of a finished coin or blank cake; and Zhang paragraph 6 noting simultaneously completing quality detection of front and back), the system (100) comprising:
a feeder (101) for receiving the object to be scanned (Zhang Fig. 2 coin hopper 1; and Zhang paragraph 21 noting coins enter the coin belt 5 through the coin hopper, passing through the coin management bar 2, brush 3, and coin scraping plate 4 so the coins are arranged in a straight line to the inclined plane for detection); 
an object conveyor (102) for transporting said object (Zhang paragraph 21 noting coin belt 5 which transports the coins to the scan camera); 
an object separator (103) for separating the object from another object on the object conveyor (102) Zhang paragraph 21 noting coins enter the coin belt 5 through the coin hopper, passing through the coin management bar 2, brush 3, and coin scraping plate 4 so the coins are arranged in a straight line to the inclined plane for detection;
an object aligner (104) for aligning the object on the object conveyor (102) Zhang paragraph 21 noting coins enter the coin belt 5 through the coin hopper, passing through the coin management bar 2, brush 3, and coin scraping plate 4 so the coins are arranged in a straight line to the inclined plane for detection;
a line-image scanner (106) for simultaneously scanning front and back surfaces of the object (Zhang paragraph 21 noting the front and back images of the coin are simultaneously imaged in the line scan camera 10, and the collected images are processed by image processing); and
an image processing module (109) for detecting defective objects from scanned images (Zhang paragraph 21 noting the front and back images of the coin are simultaneously imaged in the line scan camera 10, and the collected images are processed by image processing. After processing by the processing unit of the system, if the coin is defective, a signal is sent to the coin rejecting mechanism to reject the coin).
However, Zhang does not expressly disclose the feeder is a line vibrator feeder; and two line-image scanners are provided for the scanning.
In the same field of endeavor, Beach teaches a line vibrator feeder (Beach Fig. 5A showing a vibratory feeder used in an inspection system; and Beach paragraph 89 noting a vibrating feeder channel that can have vibration controlled to control the bullet feed rate); and 
two line-image scanners provided for the scanning (Beach Fig. 7 showing two cameras used to scan multiple sides of the bullet simultaneously; and Beach paragraph 90 noting line scan imaging sensors used to capture an image line by line).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Zhang with the teachings of Beach, because both disclosures relate to the field of conveyor fed image scanning systems designed to scan an object on multiple sides simultaneously, and provide a feeder/hopper apparatus to align the objects onto the line for the to be scanned. As such, modified to incorporate the teachings of Beach, the teachings of Zhang include all of the limitations presented in claim 1.

In regard to claim 2, Zhang and Beach teach all of the limitations of claim 1 as discussed above. In addition, Zhang teaches wherein the line image scanners (106) scan single line of pixels of the continuously moving objects, and wherein the generated image is sent to the image processing module (109) to identify defective objects (Zhang paragraph 21 noting the front and back images of the coin are simultaneously imaged in the line scan camera 10, and the collected images are processed by image processing. After processing by the processing unit of the system, if the coin is defective, a signal is sent to the coin rejecting mechanism to reject the coin).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Zhang with the teachings of Beach for the same reasons as discussed above in regard to claim 1.

In regard to claim 5, Zhang and Beach teach all of the limitations of claim 1 as discussed above. In addition, Zhang teaches wherein the conveyor (102) comprises two output receptacles in which a set of objects without defects are sent through one receptacle for further use and a set of objects with defects are sent through the other receptacle to avoid further use (Zhang Fig. 1 showing two receptacles at the end of the conveyor; and coin rejecting mechanism 12 rejects coins into one receptacle below).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Zhang with the teachings of Beach for the same reasons as discussed above in regard to claim 1.

In regard to claim 6, Zhang teaches a method for scanning multiple surfaces of an object simultaneously (Zhang paragraph 2 noting a detection device, for automatic detection for both sides of a finished coin or blank cake; and Zhang paragraph 6 noting simultaneously completing quality detection of front and back) to detect defective objects (Zhang paragraph 21 noting the front and back images of the coin are simultaneously imaged in the line scan camera 10, and the collected images are processed by image processing. After processing by the processing unit of the system, if the coin is defective, a signal is sent to the coin rejecting mechanism to reject the coin), said method comprising: 
sending a plurality of objects to a scanning system (100) (Zhang Fig. 2 coin hopper 1; and Zhang paragraph 21 noting coins enter the coin belt 5 through the coin hopper, passing through the coin management bar 2, brush 3, and coin scraping plate 4 so the coins are arranged in a straight line to the inclined plane for detection); 
scanning multiple sides of the objects by the line image scanners (106) of the scanning system Zhang paragraph 21 noting the front and back images of the coin are simultaneously imaged in the line scan camera 10, and the collected images are processed by image processing);  
sending the generated images to an image processing module (109) to identify defective objects (Zhang paragraph 21 noting the front and back images of the coin are simultaneously imaged in the line scan camera 10, and the collected images are processed by image processing. After processing by the processing unit of the system, if the coin is defective, a signal is sent to the coin rejecting mechanism to reject the coin); and 
removing defective objects and sending non-defective objects for further utilization (Zhang Fig. 1 showing two receptacles at the end of the conveyor; and coin rejecting mechanism 12 rejects coins into one receptacle below).
However, Zhang does not expressly disclose two line image scanners; calibrating two line image scanners (106) according to the dimension of objects sent to the scanning system; and generating multiple images of both sides of the object and combining the multiple images together to generate a complete image of both sides of the object.
In the same field of endeavor, Beach teaches two line image scanners (Beach Fig. 7 showing two cameras used to scan multiple sides of the bullet simultaneously; and Beach paragraph 90 noting line scan imaging sensors used to capture an image line by line); calibrating two line image scanners (106) according to the dimension of objects sent to the scanning system (Beach paragraph 12 noting The cameras that take the object images are calibrated through recognition of a calibration object of known shape and size); and generating multiple images of both sides of the object and combining the multiple images together to generate a complete image of both sides of the object (Beach paragraph 90 noting the line scan imaging sensors capture an image line-by-line for all three feeder approaches which are assembled into multiple color 2D images comparable to those from conventional area scan cameras of high resolution).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Zhang with the teachings of Beach for the same reasons as discussed above in regard to claim 1.

In regard to claim 7, Zhang and Beach teach all of the limitations of claim 6 as discussed above. In addition, Zhang teaches wherein the line image scanners (106) scan single line of pixels of the continuously moving objects, and wherein the generated image is sent to the image processing module (109) to identify defective objects (Zhang paragraph 21 noting the front and back images of the coin are simultaneously imaged in the line scan camera 10, and the collected images are processed by image processing. After processing by the processing unit of the system, if the coin is defective, a signal is sent to the coin rejecting mechanism to reject the coin).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Zhang with the teachings of Beach for the same reasons as discussed above in regard to claim 1.

In regard to claim 10, Zhang and Beach teach all of the limitations of claim 6 as discussed above. In addition, Zhang teaches wherein the conveyor (102) comprises two output receptacles in which a set of objects without defects are sent through one receptacle for further use and a set of objects with defects are sent through the other receptacle to avoid further use (Zhang Fig. 1 showing two receptacles at the end of the conveyor; and coin rejecting mechanism 12 rejects coins into one receptacle below).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Zhang with the teachings of Beach for the same reasons as discussed above in regard to claim 1.


Claims 3-4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 101339144 B), hereinafter referred to as Zhang, in view of Beach et al. (U.S. Publication No. 2015/0254828), hereinafter referred to as Beach, and in further view of Anupriya et al. (WO 2018051366 A1), hereinafter referred to as Anupriya.

In regard to claim 3, Zhang and Beach teach all of the limitations of claim 2 as discussed above. However, Zhang does not expressly disclose wherein multiple images of both sides of the object are sent to a server or a backend system and the multiple images are combined together to generate a complete image of both sides of the object (Zhang paragraph 21 noting the front and back images of the coin are simultaneously imaged in the line scan camera 10, and the collected images are processed by image processing. After processing by the processing unit of the system, if the coin is defective, a signal is sent to the coin rejecting mechanism to reject the coin)
In the same field of endeavor, Anupriya teaches wherein identification is performed by comparing the generated image with a pre-existing image of a non-defective object in the system (Anupriya paragraph 3 noting pre feeding of ideal product details such as length, breadth, height, surface, texture, material and the like into a computer system which is in communication with the apparatus meant to inspect. According to the received information from the computer system, the apparatus compares the details of the product with that of pre-fed ideal details and thus identifies the defective product).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Zhang with the teachings of Beach for the same reasons as discussed above in regard to claim 1. Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine these teachings with the teachings of Anupriya because Anupriya is also within the field of inspection systems for manufactured products that includes feeding products onto a line to pass through scanners, with the intention of scanning for defects to remove defective products. The teachings of Anupriya would benefit the teachings of Zhang and Beach by providing advanced specification inspection techniques. Thus, modified to incorporate the teachings of Anupriya, the teachings of Zhang and Beach include all of the limitations presented in claim 3.

In regard to claim 4, Zhang and Beach teach all of the limitations of claim 1 as discussed above. In addition, Zhang teaches wherein the conveyor (102) comprises a sliding metal plate with a slit (105) in front of the line image scanners (106) (Zhang paragraph 8 noting the coin passing by an imaging slit in front of the line scan camera; and Zhang paragraph 20 noting the reflected light of the coin at the imaging slit is twice reflected to the position of the line scan camera (see Figure 4, the reflective surface is inclined at 45 degrees). The coin picking mechanism 12 is arranged behind the imaging slit 13 on the detection slope 6)
However, Zhang does not expressly disclose wherein the system comprises a machine learning module (108) for measuring unknown dimensions of a new object, and wherein the machine learning module (108) calibrates the line image scanners (106) with the measured dimension of new objects and allows the line image scanners (106) to switch between different objects without delay. 
In the same field of endeavor, Anupriya teaches wherein the system comprises a machine learning module (108) for measuring unknown dimensions of a new object (Anupriya paragraph 33 noting with respect to fig.2 inspection apparatus is configured to constantly interact with self-learning software, to enable seamless extension of the inspection process to never-seen-before components), and wherein the machine learning module (108) calibrates the line image scanners (106) with the measured dimension of new objects and allows the line image scanners (106) to switch between different objects without delay (Anupriya paragraph 33 noting upon specification of a new product dimensions, hardware components of the apparatus self-calibrate using stepper and servo motors, so that all guides and measuring equipment position themselves to immediately enable inspection of said components; and paragraph 34 noting a self-learning based calibration setup)
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Zhang, Beach, and Anupriya for the same reasons as stated above in regard to claim 3.

In regard to claim 8, Zhang and Beach teach all of the limitations of claim 6 as discussed above. However, Zhang does not expressly disclose wherein multiple images of both sides of the object are sent to a server or a backend system and the multiple images are combined together to generate a complete image of both sides of the object (Zhang paragraph 21 noting the front and back images of the coin are simultaneously imaged in the line scan camera 10, and the collected images are processed by image processing. After processing by the processing unit of the system, if the coin is defective, a signal is sent to the coin rejecting mechanism to reject the coin)
In the same field of endeavor, Anupriya teaches wherein identification is performed by comparing the generated image with a pre-existing image of a non-defective object in the system (Anupriya paragraph 3 noting pre feeding of ideal product details such as length, breadth, height, surface, texture, material and the like into a computer system which is in communication with the apparatus meant to inspect. According to the received information from the computer system, the apparatus compares the details of the product with that of pre-fed ideal details and thus identifies the defective product).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Zhang, Beach, and Anupriya for the same reasons as stated above in regard to claim 3.

In regard to claim 9, Zhang and Beach teach all of the limitations of claim 6 as discussed above. In addition, Zhang teaches wherein the conveyor (102) comprises a sliding metal plate with a slit (105) in front of the line image scanners (106) (Zhang paragraph 8 noting the coin passing by an imaging slit in front of the line scan camera; and Zhang paragraph 20 noting the reflected light of the coin at the imaging slit is twice reflected to the position of the line scan camera (see Figure 4, the reflective surface is inclined at 45 degrees). The coin picking mechanism 12 is arranged behind the imaging slit 13 on the detection slope 6)
However, Zhang does not expressly disclose wherein the system comprises a machine learning module (108) for measuring unknown dimensions of a new object, and wherein the machine learning module (108) calibrates the line image scanners (106) with the measured dimension of new objects and allows the line image scanners (106) to switch between different objects without delay. 
In the same field of endeavor, Anupriya teaches wherein the system comprises a machine learning module (108) for measuring unknown dimensions of a new object (Anupriya paragraph 33 noting with respect to fig.2 inspection apparatus is configured to constantly interact with self-learning software, to enable seamless extension of the inspection process to never-seen-before components), and wherein the machine learning module (108) calibrates the line image scanners (106) with the measured dimension of new objects and allows the line image scanners (106) to switch between different objects without delay (Anupriya paragraph 33 noting upon specification of a new product dimensions, hardware components of the apparatus self-calibrate using stepper and servo motors, so that all guides and measuring equipment position themselves to immediately enable inspection of said components; and paragraph 34 noting a self-learning based calibration setup)
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Zhang, Beach, and Anupriya for the same reasons as stated above in regard to claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Jansson et al. – U.S. Publication No. 2004/0156539
Fazzari et al. – U.S. Patent No. 5,887,073

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488